Citation Nr: 1302715	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  04-09 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the Veteran's service-connected disabilities. 

2.  Entitlement to service connection for a right hip condition, to include as secondary to the Veteran's service-connected disabilities. 

3.  Entitlement to service connection for a left hip condition, to include as secondary to the Veteran's service-connected disabilities. 

4.  Entitlement to service connection for a right ankle disorder, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to September 1973.  He had additional reserve service from May 1987 to April 1999. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.  The Board remanded the issues on appeal in March 2006, May 2009, December 2010, and November 2011 for further development of the evidence.  

A hearing before the undersigned was held in July 2005, via video-conference.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Quite unfortunately, this case must be remanded yet again.  In November 2011, the Board remanded this case for a VA examination.  The examiner was asked, in essence, to opine regarding whether any extant disabilities of the right ankle, right knee, right hip, and/or left hip resulted from the service-connected left knee and left ankle disabilities.  VA examinations were conducted in February 2012.  Unfortunately, the remand instructions regarding the examinations were not followed as directed (the examiner did not review the pertinent documents in the claims file, and he did not provide supported rationales as requested), and the examination reports are otherwise inadequate; thus, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance with the terms of a Board remand is required); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran maintains that his claimed right knee, right ankle, and bilateral hip disabilities are secondary to or aggravated by service-connected "skeletal" disabilities.  In this regard, service connection is in effect for, in pertinent part, residuals of a second right toe fracture with plantar callous and tenderness, left knee degenerative joint disease status-post meniscus repair, left ankle degenerative joint disease, lumbosacral strain, residuals of a fracture of the proximal phalanx of the left fifth toe, and residuals of a fracture of the right first toe.  

In November 2011, the Board directed that a VA examination be scheduled and asked the following:

After a review of the evidence, the examiner should answer the question, what is the likelihood (likely, unlikely, at least as likely as not) that the Veteran's right knee, right ankle, and bilateral hip disorders are caused by or are the result of his service-connected left knee and left ankle disorders, as opposed to some other factor or factors? (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.) 

If it is determined that the Veteran's right knee, right ankle and bilateral hip disorders are not the result of his service-connected left knee and left ankle disorders, the examiner should then address the likelihood (likely, unlikely, at least as likely as not), that his right knee, right ankle and bilateral hip disorders have been aggravated by his service-connected left knee and left ankle disorders. 

The examiner is advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

A clear rationale for all opinions should be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

While the examiner indicated that he reviewed the pertinent evidence, a reading of the examination reports in conjunction with the claims file suggests otherwise.  For example, the examiner opined that a right knee disability was not related to the service-connected left knee and left ankle disabilities because the Veteran's gait was completely normal.  Other evidence of record suggests that the Veteran's gait is, or at a minimum was, abnormal.  Specifically, in May 2001, it was suggested that the Veteran use a cane for gait stability.  A July 2001 VA progress note indicated that the Veteran used a cane and that he had a slight limp.  On VA examination in September 2008, the examiner indicated that there was left knee and left ankle instability and giving way and that the Veteran required a cane for walking.  Indeed, the February 2012 VA examination report indicates that the Veteran still used a cane as well as ankle and knee braces.  The examiner did not state whether the Veteran's at the very least formerly abnormal gait (if caused by service-connected disabilities) was responsible for the claimed right knee disability.  It stands to reason that if the examiner did not review the entirety of the pertinent evidence of record with regard to the Veteran's right knee, he did not review it with regard to the other claimed disabilities of the hips and right ankle that he examined the very same day.

The other VA examinations conducted in February 2012, namely the hips examination and the right ankle examination, yielded only conclusions and did not sufficiently explain the rationale behind the examiner's conclusions.  Such opinions are not adequate.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here the examiner provided no more than a cursory rationale for his findings.  Thus, a further opinion is necessary.

The Board notes, moreover, that the examiner, through no fault of his own, limited his findings regarding secondary disability to the left knee and left hip.  The Veteran has not necessarily limited his claim for benefits in such a manner.  In his September 2001 claim, he asserted that service connection for the disabilities at issue herein was warranted as secondary to his service-connected "skeletal condition."  Thus, when a new examination is conducted regarding the disabilities at issue herein, the examiner will be asked to expand the opinion to encompass all of the service-connected musculoskeletal disabilities that could possibly have had an impact upon right knee, right ankle, and/or bilateral hips.  The examination instructions are contained in the second paragraph below.

To ensure that the record is complete, updated VA treatment records must be added to the record.  See 38 C.F.R. § 3.159(c)(2) (2012) ; Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Schedule a VA orthopedic examination to determine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's right knee, right ankle, and/or bilateral hip disabilities are proximately due to or aggravated by any of the Veteran's service-connected orthopedic disabilities (residuals of a second right toe fracture with plantar callous and tenderness, left knee degenerative joint disease status-post meniscus repair, left ankle degenerative joint disease, lumbosacral strain, residuals of a fracture of the proximal phalanx of the left fifth toe, and residuals of a fracture of the right first toe).  

The examiner is advised that temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

In conjunction with the examination, the examiner must review all pertinent documents in the claims file.  The examination report must indicate whether the requested review of the record was accomplished.  A complete rationale should be provided for the opinions given.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

2.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


